Citation Nr: 0109757	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  97-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
peripheral neuropathy involving the distal portion of the 
left upper extremity, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased disability rating for 
peripheral neuropathy involving the distal portion of the 
right upper extremity, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased disability rating for 
peripheral neuropathy involving the distal portion of the 
left lower extremity, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased disability rating for 
peripheral neuropathy involving the distal portion of the 
right lower extremity, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1965 
to September 1967, from January 1968 to October 1969, and 
from December 1969 to September 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO denied the issues of entitlement to a disability 
rating greater than 50 percent for the service-connected 
disorder defined as peripheral neuropathy involving the 
distal portion of all four extremities and entitlement to a 
total rating based on individual unemployability.  

In July 1998, the Board remanded the veteran's case to the RO 
for further evidentiary development.  At that time, the Board 
also asked the RO to assign separate disability ratings for 
the extremities involved in the veteran's service-connected 
neurological disorder.  

In the supplemental statement of the case furnished to the 
veteran in August 2000, the RO noted that the current 
50 percent rating assigned to his service-connected 
peripheral neuropathy represents a combined evaluation that 
was originally awarded by the Board in April 1984.  The RO 
stated that, according to the Board's April 1984 decision, 
the 50 percent evaluation is a combined rating assigned for 
peripheral neuropathy involving the distal portion of the 
veteran's left upper extremity (20 percent), peripheral 
neuropathy involving the distal portion of his right upper 
extremity (20 percent), peripheral neuropathy involving the 
distal portion of his left lower extremity (10 percent), and 
peripheral neuropathy involving the distal portion of his 
right lower extremity (10 percent).  Accordingly, the Board 
concludes that the increased rating issues presently on 
appeal are correctly stated as listed on the title page of 
this decision.  


REMAND

At the time of the Board's July 1998 remand, the most recent 
VA peripheral nerves examination that the veteran had been 
accorded had been conducted in November 1994.  According to 
the report of that previous evaluation, the examiner 
diagnosed arthritis of multiple joints as well as peripheral 
neuropathy secondary to arthritis with nerve root irritation.  
Thereafter, in April 1995, the veteran underwent a private 
neurological examination for his leg and hand pain.  
Following the evaluation, the examining neurologist concluded 
that the veteran appeared to have a severe polyneuropathy, 
that he had limited mobility, and that he should be 
considered 100 percent disabled.  

In the July 1998 remand, the Board concluded that the private 
neurologist's April 1995 opinion appeared to indicate that 
the veteran's service-connected peripheral neuropathy may 
have increased in severity since the last VA examination in 
November 1994.  Accordingly, the Board concluded, in 
pertinent part, that another VA examination was necessary to 
determine the current severity of the veteran's 
service-connected neuropathy.  

Consequently, the Board asked that, on remand, the veteran be 
accorded a VA examination by a neurologist and that such an 
evaluation include all indicated tests, including an 
electromyography (EMG) and nerve conduction studies, if 
deemed necessary.  In addition, the Board requested that the 
examiner obtain from a veteran a detailed occupational 
history and identify the nerves involved in the disability.  
The Board asked that the examiner render an opinion as to the 
impact of the veteran's service-connected peripheral 
neuropathy on his ability to obtain and retain employment, 
without consideration of the veteran's age.  

Pursuant to the Board's request, the veteran was accorded a 
VA neurological examination in November 1999.  According to 
the report of this evaluation, the examiner reviewed the 
veteran's claims folder and conducted a physical examination.  
The examiner noted that the veteran was informed of the 
procedures involved in EMG and nerve conduction velocity 
(NCV) testing and that completion of such studies in 
peripheral neuropathy cases such as the present one 
contemplated testing of three or four extremities.  The 
examiner stated that, following four tests of the veteran's 
right posterior tibia nerve with below the level of standard 
stimuli, the standard technique, the veteran immediately 
decided that he did not wish to finish the test.  

The examiner diagnosed complaints of numbness, tingling, and 
pain in upper and lower extremities of several years duration 
with unclear etiology.  The examiner noted that, in August 
1982, the veteran had undergone a detailed electrodiagnostic 
study involving an EMG and NCV in his upper and lower 
extremities, which was within normal limits and which did not 
give any indication of peripheral neuropathy.  The examiner 
indicated that, because the EMG and NCV testing was not 
finished completely in the three or four extremities on 
current examination in November 1999, he could not give a 
complete picture of any existing peripheral neuropathy or any 
radiculitis that the veteran may have.  As a result, the 
examiner did not provide the opinion regarding the effect of 
the veteran's service-connected peripheral neuropathy on his 
employability, as the Board had requested in the July 1998 
remand.

The Board is of the opinion that the veteran should be given 
an opportunity to complete this pertinent examination.  
However, the veteran must be informed of his duty to 
cooperate in his appeal.  The United States Court of Appeals 
for Veterans Claims (Court) has indicated that VA's duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where his 
own actions are essential in obtaining the putative evidence.  
See, Wood v. Derwinski, 1 Vet.App. 191 (1991) and Hayes v. 
Brown, 5 Vet.App. 60, 68 (1993).  See also, 38 C.F.R. 
§ 3.655(a), (b) (2000) (which stipulates that, when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination scheduled in 
conjunction with a claim for an increase, the claim shall be 
denied).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any private 
medical records regarding recent 
treatment for his service-connected 
neurological disabilities.  The veteran 
should be informed of his duty to 
cooperate in the development of his 
claim.  See Wood v. Derwinski, 
1 Vet.App. 191 (1991) and Hayes v. Brown, 
5 Vet.App. 60, 68 (1993).

2.  The RO should request the VA Medical 
Center in Montgomery, Alabama, to furnish 
copies of any additional records of 
treatment that the veteran has received 
at that medical facility in recent years.  

3.  Thereafter, the veteran should be 
afforded a VA examination by a 
neurologist to determine the severity of 
the service-connected peripheral 
neuropathy of the distal portions of both 
upper and both lower extremities.  The 
veteran should be informed of the 
importance of reporting for this 
examination, and notice to the veteran 
should be documented in the record.  See 
38 C.F.R. § 3.655.  See also Wood v. 
Derwinski, 1 Vet.App. 191 (1991) and 
Hayes v. Brown, 5 Vet.App. 60, 68 (1993).  

The claims folder, and a copy of this 
remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed. In addition to EMG and NCV 
studies any other tests deemed necessary 
should be performed. The examiner should 
obtain from the veteran a detailed history 
of neurological complaints and a 
comprehensive occupational history.  
Following the examination, the examiner 
should identify all nerves involved, and 
all neurological symptoms associated, with 
the service-connected peripheral 
neuropathy of the upper and both lower 
extremities.  It is requested that the 
examiner should render an opinion as to 
the impact of the service-connected 
peripheral neuropathy has on the veteran's 
ability to obtain and retain employment, 
without regard to the veteran's age.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




